 

 

 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page1of13

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
In re:
Case No.: 20-21121-LMI
WALTER GARCIA,
Chapter 13
Debtor,
/
DEBTOR’S OBJECTION TO MOTION TO LIFT AUTOMATIC STAY
COMES NOW, Debtor, Walter Garcia, by and through his undersigned counsel, and files
this Objection to Motion for Relief from Stay and Co-debtor Stay [DE 9] and, in support thereof,
states that Creditor, A&S Capital, makes four allegations to substantiate its claim for relief from

stay. Debtor responds to each as follows:

1, Creditor, A&S Capital’s first allegation in its Motion for Relief from Stay and Co-Debtor
Stay [DE 9], page 2, paragraph 9, that “Debtor is not the owner of the subject property.” In fact,
the Debtor herein, Walter Garcia, is not the Owner of the property. The entity, “2501 Del Lago,
LLC” owns the property. The subject property is the only asset of said entity. Debtor, Walter
Garcia, is the owner of the entity in its entirety. Debtor is also the guarantor of the mortgage
secured by the property in question and co-defendant in the State Court foreclosure action, Case

No. CACE 19-025416, Broward County, Seventeenth Judicial Circuit.

2. In Opposition to Creditor’s first allegation, it has been generally held that the automatic
stay, pursuant to 11 U.S.C.§362 is not available to co-defendants. “An exception to this general
tule exists, however, allowing bankruptcy courts to extend the protections of the automatic stay
to non-bankrupt codefendants in "unusual circumstances." See: 4.H. Robins Co., Inc. v
Piccinin, 788 F.2d 994, 999 (4™ Cir 1986).

“Such unusual circumstances might arise where "there is such identity between the debtor

and the third-party defendant that the debtor may be said to be the real party defendant and that a

 

 
 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page 2of13

judgment against the third-party defendant will in effect be a judgment or finding against the
debtor," id. at 999, or where proceedings against non-debtor codefendants would reduce or
diminish "the property of the debtor . . . to the detriment of the debtor's creditors as a
whole." Jd. at 1008.” See: Credit Alliance Corp. v Williams, 851 F.2d 119 (4% Cir 1988).

3. In this matter, the Debtor wholly owns the entity that owns the property and is the
guarantor of the mortgage secured by the property in question and a foreclosure auction or
distress sale of this property would substantially reduce the property value as well as its value to
the Bankruptcy Estate.

4, An additional, unusual circumstance in this case is the filing of a forged Quit Claim deed
which, allegedly, transfers title to another entity unrelated to the Debtor or the 2501 Del Lago,
LLC. (See Exhibit “A” attached hereto and incorporated herein).

5. This rogue deed has barred the sale of this property at a fair market price. The lifting of
the stay will cause the property to be sold at auction and at a price well below fair market, again,
all to the detriment of Debtor and Debtor’s Bankruptcy Estate.

6. Creditor’s second allegation found in [DE 9], page 2, paragraph 9 alleges that there is
“no equity in the property,” and “Borrower and Debtor are not making adequate protection
payments on the property” To substantiate its position, Creditor provides an appraisal showing a
valuation of the property at $2.8 million.

7. Debtor avers that the property is worth between the $5.0 million valuation of the Broward

County Appraiser and the Zillow estimate of $3.85 million (See Exhibit “B” attached hereto and

incorporated herein). Both estimates exceed the amount owed on the property and both provide

an “equity cushion” for adequate protection.

 
 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page3of13

8. With regard to the allegation of Creditor regarding insurance, found in [DE 9], page 2,
paragraph 9 Debtor has acquired insurance on this property (See Exhibit “(C” attached hereto
and incorporated herein).

9. Lastly, in [DE 9], page 2, paragraph 10 Creditor claims that Debtor is over the debt limits
for a Chapter 13. Presumably, the statement is based on the fact that Debtor is a guarantor of the
mortgage on the subject property and that the judgment amount exceeds the Chapter 13 limits.
10. Debtor claims that his obligation as guarantor of the debt is unliquidated and, therefore,
cannot be included in the calculation for qualification.

11. An unliquidated claim, as stated by the court in: In re Perez, 879, 883- 884 (Bankr. S.D. Fla.

2008), is a debt in which the amount is uncertain.

“[I]t is well-settled that whether a debt is "liquidated" turns on whether the
amount is "readily determinable":

* ok OK

The amount of debt is readily determinable only if the process of determining the
claim is fixed, certain, or otherwise determined by a specific standard.... On the
other hand, if the value of the claim depends on a "future exercise of discretion,
not restricted by specific criteria, the claim is unliquidated."

In re Adams, 373 B.R. 116, 119-120 (10th Cir. BAP 2007) (internal citations
omitted). See also In re McGovern, 122 B.R. 712, 715
(Bankr.N.D.Ind.1989) ("[A] claim is unliquidated when the finder of fact must
rely upon its judgment to establish an appropriate amount to compensate for past
and future injury.")’
12. The amount the Debtor will be responsible for, under the guarantee, will be
established only upon disposition of the property by sale upon the open market or in a

foreclosure auction. As such, the amount is uncertain and the claim is unliquidated.

WHEREFORE, Debtor, Walter Garcia, requests that this Court enter an Order

denying Creditors motion and for any other relief the Court deems appropriate.

 

 
 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page4of13

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to
practice as set forth in Local Rule 2090-1(A).

Respectfully submitted,

Law Office of Ben R. Hetfeld

By: /s/

 

BEN R. HETFELD, Esq.

Fla. Bar No.: 0725099

6625 Miami Lakes Dr., Suite 310
Miami Lakes, FL 33014
Telephone: (786) 594-3979

E-mail: bhetfeld@aol.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on
this 2™ day of November 2020 by U.S. Mail and/or CE/ECF electronic transmission to the

following attached Service List:

Law Office of Ben R. Hetfeld

By: /s/

 

BEN R. HETFELD, Esq.

Fla. Bar No.: 0725099

6625 Miami Lakes Dr., Suite 310
Miami Lakes, FL 33014
Telephone: (786) 594-3979

E-mail: bhetfeld@aol.com
SERVICE LIST

U.S. Trustee

Office of the US Trustee
51 SW 1* Ave., #1204
Miami, FL 33130

 
 

 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page5of13

Nancy K. Neidich, Trustee
www.chl3miami.com

POB 279806

Miramar, FL 33027

Stuart M. Gold, Esq.

SAX, WILLINGER & GOLD
600 S. Andrews Ave., Suite 401
Fort Lauderdale, FL 33301

A&S Capital, LLC

c/o David R. Roy, P.A.
4209 N. Federal Hwy.
Pompano Beach, FL 33064

Ally Bank c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

JPMorgan Chase Bank, N.A.

s/b/m/t Chase Bank USA, N.A.

c/o National Bankruptcy Services, LLC
P.O. Box 9013

Addison, Texas 75001

JPMorgan Chase Bank, N.A.
National Bankruptcy Department
P.O. Box 29505 AZ1-5757
Phoenix, AZ 85038-9505

SunTrust Bank now Truist Bank
Attn: Support Services

P.O. Box 85092

Richmond, VA 23286

 

 
 

 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page6of13

Exhibit “A”

 
 

 

Broward Cauet? (cériniaéibi| Doc 16 Filed 11/02/20 Page 7 of 13

Deed Doc Stamps: $0.70

Parcel Identification No; 5042 13 14 0090

This Instrument Prepared By and Return to:
ELITE Trust

Po box 5322

Fort Lauderdale FL 33310

QUITCLAIM DEED

This Quitclaim Deed, made this 10 day of —epealer— 2020. Between 2501 DEL LAGO LLC, as
Grantor of the first part under whose address is 2501 DEL LAGO DR. Ft Lauderdale FL 33316 and MAE’S

Trust, whose address is Post Office Address 481 Fort Lauderdale FL 33304 Grantee. Of the second part.

Witnesseth, that the Grantor, for and in consideration of the sum of sorenennnoee TEN & NO/100 ($10.00)------------—---- DOLLARS, and
other good and valuable. consideration to Grantor in hand paid by Grantee, the receipt of which is hereby acknowledged, has granted,
bargained and quitclaimed to the said Grantee and Grantee’ heirs and assigns forever, the following described land, situate, lying and
being in the County of BROWARD, State of Florida, to-wit:

LOT 9, DEL LAGO ISLE, A SUBDIVISION, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT
BOOK 42, PAGE 2, OF THE RECORDS OF BROWARD COUNTY, FLORIDA.

a/k/a: 2501 DEL LAGO DR. FT LAUDERDALE FL 33316

To Have and to Hold the same together with all and singular the appurtenances thereunto belonging or in anywise appertaining, and all
the estate, right, title, interest, lien, equity and claim whatsoever of Grantor, either in law or equity, for the use, benefit and profit of the
said Grantee forever.

In Witness Whereof, the Grantor has hereunto set it hand and seal the day and year first above written.

Signed, sealed and delivered im our presence: AY Je

2501 DEL LAGO LLC
As Grantor.

 

STATE OF FLORIDA
COUNTY OF BROWARD

-
The foregoing instrument was acknowledged before me this 1D day of » 2020, by
: » individually and as Authorized Agent of —960| DEL Lao we who is personally known to me

 

or who has produced 1x7 as identification.

  

SEAL

 

Notary Signature

4
SANDRA LOE — vinter roar

Signature My Commission Expires:

PPPP>APrPkrapaat
PO GDOGD PPP PPS

> rg Notary Pubjc State of Flonde
»s . Sandia Lowe cos P
> . ly Commission 6835
S Wo clever osroamose 788 é

PAPPLP MAA Dp

 

Attn
PALL SA

 

 

 

AA
Ww PIAA PALP AS

 

 
 

 

 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page 8of13

Exhibit “B”

 
 

 

 

Case 20-21121-LMI Doc16 Filed 11/02/20 Page9of13

MARTY KIAR
BRESWARD

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OU 8 YT ¥
Site Address 2501 DEL LAGO DRIVE, FORT LAUDERDALE FL 33316 ID # 5042 13 14 0090
Property Owner {MAE'S TR Millage 0312
Mailing Address }PO BOX 481 FORT LAUDERDALE FL 33304 Use 01
Ld Le
Abbr Legal DEL LAGO ISLE 42-2 BLOT 9
Description
The just values displayed below were set In compliance with Sec. 193.011, Fla. Stat., and Include a
reduction for costs of sale and other adjustments required by Sec. 193.011(8).
f * 2021 values are considered "working values" and are subject to change. |
— Property Assessment Values
Year | Land improvement | "Valu" | Sennesea! Tax
2021 $1,417,500 $3,616,090 $5,033,590 $5,033,590
2020 $1,417,500 $3,616,090 $5,033,590 $5,033,590
2019 $1,417,500 $3,526,950 $4,944,450 $4,944,450 $92,202.11
2021 Exemptions and Taxable Values by Taxing Authority
County School Board Municipal Independent
Just Value $5,033,590 $5,033,590 $5,033,590 $5,033,590
Portability 0 0 0 0
Assessed/SOH $5,033,590 $5,033,590 $5,033,590 $5,033,590
Homestead 0 0 0 0
Add. Homestead 0 0 0 0
Wid/Vet/Dis 0 0 0 0
Senior 0 0 0 0
Exempt Type 0 0 0
Taxable _ $5,033,590 $5,033,590 $5,033,590 $5,033,590
Sales History LandCalculations ~~
Date Type Price Book/Page or CIN Price Factor Type
9/13/2020 QCD-T $100 116741170 $90.00 15,750 SF
5/3/2018 SWD-D | $3,500,000 115114237
1/17/2017 CET-D $2,851,100 114204800
5/4/2011 WD-T $100 48117 / 528
11/30/2004 WD $5,200,000 38643 / 1188 Adj. Bldg. S.F. (Card, Sketch) | 8031
Units/Beds/Baths V/717,5
Eff./Act. Year Built: 1996/1995
Special Assessments |
Fire Garb Light Drain Impr Safe Storm Clean Misc
03 F41
R
1 1
https://bcpa.net/Recinfo.asp?URL_Folio=504213140090 1/1

 

Neen
 

 

 

__ Case 20-21121-1 Ml Doc'16 Filed 1.1702/20"" Page 10 of t3"

$3,895,000 754) 8ba| 7,278 soft

2501 Del Lago Dr, Fort Lauderdale, FL 33316
For sale | View Zestimate®
Est. payment: $18,506/mo 8 Get pre-qualified

 

 

L Contact Agent | Take a Tour

 

 

Love this home? Sell your current home to Zillow, and close on
your schedule.

 

 

| Zipcode

(22] :
¥.d

 

Travel times
[ Add work destination
i ~ se es Wee We A ee a. ost

Overview

Time on Zillow 5 days | Views 681 | Saves 22

*** ALL OFFERS MUST BE CASH ONLY, "AS IS", AND CONTINGENCY FREE.

ADEA UALICE NATIV 19.4 Dadaninnnd tHaln amawinn tantarfeanh hama ran KA

 

https:/Avww.zillow.com/homes/2501-Del-Lago-Dr-Fort-Lauderdale,-F L,-33316_rb/43208362_zpid/ 1/2

 

 
 

 

Case 20-21121-LMI Doc1i6 Filed 11/02/20 Page 11 of 13

Exhibit “C”
Case 20-21121-LMl

ACCORDED
Ne

CERTIFICATE OF PROPERTY INSURANCE

Doc 16 Filed 11/02/20 Page 12 of 13

TLARSON

DATE (MM/DD/YYYY)

10/29/2020

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATIO

CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY A
BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CO
REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOL

N ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
MEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES

NSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
DER.

 

PRODUCER

Premier Protection Ins. Services LLC
hway #299

RONTACT Shane Clark

HONE, exy: (954) 467-8738

[ FOR no): (954) 944-1881

 

 

 

 

 

 

 

 

 

 

 

 

rere paceral High ty EMAL ss, Shane@premterprotectioninsurance.com
| CUSTOMER ID: 2501 DEL-01
INSURER(S) AFFORDING COVERAGE NAIC #
INSURED insurer A; Penn-America Insurance Company 32859
INSURER B :
2501 del lago LLC
900 Biscayne blvd Suite 5602 INSURER C :
Miami, FL 33132 INSURER D:
INSURER E :
INSURER F :
COVERAGES CERTIFICATE NUMBER: REVISION NUMBER:

 

LOCATION OF PREMISES / DESCRIPTION OF PROPE!
1 1 2501 Del Lago Dr, Fort Lauderdale, FL, 33316

RTY (Attach ACORD 101, Additional Remarks Schedule,

If more space Is required)

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANC
INDICATED, NOTWITHSTANDING ANY REQUIREMENT,
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE |

E LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD

TERM OR CONDITION OF ANY
INSURANCE AFFORDED BY TH

CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
E POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS,
INSR TYPE OF INSURANCE POLICY NUMBER CATE (MMOD) DATE (MDD COVERED PROPERTY LIMITS
A | X | property | X | Buioinc $ 750,000
CAUSES OFLoss | vEpUcTistes |APP124548152 10/31/2020 04/30/2021 | | personal property | §
BASIC BUN ING 500 |__| BUSINESS INCOME =| §
BROAD CONTENTS |__| EXTRA EXPENSE $
X | speciat |__| RENTAL VALUE $
EARTHQUAKE |__| BLANKET BUILDING $
WIND |__| BLANKETPERS PROP |¢
FLOOD |__| BLANKETBLDG&PP | ¢
X {Ceinsurance) 80% $
X | Replacement ¢ [| $
INLAND MARINE TYPE OF POLICY |_| $
CAUSES OF LOSS | | $
|] NAMED PERILS POLICY NUMBER |__| $
$
CRIME | | $
| TYPE OF POLICY | | $
$
| | BOILER & MACHINERY / $
EQUIPMENT BREAKDOWN i :
|_| $
$

 

 

 

 

 

 

 

 

SPECIAL CONDITIONS / OTHER COVERAGES (ACORD 101, Additions! Remarks Schedule,

may be attached if more space is required)

 

CERTIFICATE HOLDER

CANCELLATION

 

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESENTATIVE

 

 

 

ACORD 24 (2016/03)

© 1995-2015 ACORD CORPORATION. All rights reserved.

The ACORD name and Iogo are registered marks of ACORD

 

 

 
 

Case 20-21121-LMl

Doc 16 Filed 11/02/20 Page 13 of 13

 

 

 

— ; 2501DEL-01 TLARSO
ACORD CERTIFICATE OF LIABILITY INSURANCE pare quer

 

CERTIFICATE DOES NOT AFFIRMATIVELY

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION O

BELOW. THIS CERTIFICATE OF INSURANCE DOES
REPRESENTATIVE OR PRODUCER, AND THE CERTIFIC

NOT CONSTITUTE A CONTRAC
ATE HOLDER.

NLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
T BETWEEN THE ISSUING INSURER(S), AUTHORIZED

 

IMPORTANT:

If the certificate holder Is an ADDITIONAL INSURED, tho policy(ies) must have ADDITIONAL INSURED provisions

If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement.
this certificate does not confer rights to the certificate holder in lieu of such endorsement(s),

or be endorsed.
A statement on

 

PRODUCER

Premier Protection Ins. Services LLC
1126 S Federal Highway #299

Fort Lauderdale, FL 33316

ERNEAct Shane Clark

PHONE FAX

(AIG, No, Ext): (954) 467-8738 (AIC, No):(9
7 , Shane@premierprotectioninsurance.com

54) 944-1881

 

 

 

 

 

 

 

 

 

 

 

 

INSURER(S) AFFORDING COVERAGE NAIC #
INSURER A: Penn-America Insurance Company 32859
INSURED INSURER B:
2501 dal lago LLC INSURER C:
900 Biscayne blvd Suite 5602 INSURER D:
Miaml, FL 33132
INSURER E:
INSURER F :
COVERAGES CERTIFICATE NUMBER: REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPEC
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS,

T TO WHICH THIS
ALL THE TERMS,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCORDANCE WITH THE POLICY PROVISIONS,

INS TYPE OF INSURANCE iSO wD POLICY NUMBER MMOD EY) | eee) LimiTs
A | X | COMMERCIAL GENERAL LIABILITY EACH OCCURRENCE $ 1,000,000
ctams-mape [X ] occur IAPP124548152 10/31/2020} 4/30/2021 | DAMAGE To RENTED 5 100,000
MED EXP (Any one person) $ 5,000
PERSONAL & ADV INJURY__| $ 1,000,000
GEN'L AGGREGATE LIMIT APPLIES PER: GENERAL AGGREGATE $ 2,000,000
POLICY FRO Loc PRODUCTS - COMP/OP AGG | $
OTHER: Deductible 3 250
AUTOMOBILE LIABILITY COMBINED SINGLE LIMIT 3
ANY AUTO BODILY INJURY (Per person) _| $
OWNED SCHEDULED
AUTOS ONLY AUTOS BODILY INJURY (Per accident
OPERTY DAMAGE
|__| RUYES onty ROMS ONE? | fesraceueny $
$
UMBRELLA LIAB occur EACH OCCURRENCE $
EXCESS LIAB CLAIMS-MADE AGGREGATE $
veo |__| ReTENTIONS $
WORKERS COMPENSATION PER OTH.
AND EMPLOYERS’ LIABILITY YIN
ANY PROPRIETOR/PARTNER/EXECUTIVE L.
SRAGE RMENRER EXCLUDED? [| NIA E.L. EACH ACCIDENT $
andatory in NH} E.L. DISEASE - EA EMPLOYE!
If yes: describe under
DESCRIPTION OF OPERATIONS below E.L. DISEASE - PoLICY Limit | $
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (AGORD 101, Additional Remarks Schedule, may be attached if more space Is required)
Premises: 2501 Del Lago Dr. Fort Lauderdale, FL 33316
CERTIFICATE HOLDER CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN

 

AUTHORIZED REPRESENTATIVE

 

 

 

{
ACORD 25 (2016/03)

© 1988-2015 ACORD CORPORATION. All rights reserved.
The ACORD name and logo are registered marks of ACORD

 
